Citation Nr: 0932824	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  08-05 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 50 percent for service-connected posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as acid reflux and hiatal hernia, to 
include as secondary to service-connected PTSD.

3.  Entitlement to service connection for a skin disorder, 
claimed as fungus on both feet. 

4.  Entitlement to service connection for bilateral hearing 
loss. 

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	John S. Berry, Esquire


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to October 
1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which granted entitlement to 
service connection for PTSD, assigning a 50 percent 
evaluation, effective from January 2007, and denied the 
remaining benefits sought on appeal.  The Veteran appealed 
that decision to BVA, and the case was referred to the Board 
for appellate review. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).

The issues of entitlement to service connection for a 
gastrointestinal disorder, a skin disorder, bilateral hearing 
loss and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the Department of Veterans 
Affairs Regional Office.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Throughout the appeal period, the Veteran's PTSD was 
manifested by a degree of disability which more nearly 
approximated occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereo-
typed speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.

3.  Throughout the appeal period, the Veteran's PTSD was not 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.


CONCLUSION OF LAW

Throughout the appeal period, the criteria for an initial 
disability rating in excess of 50 percent for PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Specifically, VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim.  38 C.F.R. § 3.159, as amended, 
73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the Veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the Veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that 
claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  In such cases, where the 
appellant then files an notice of disagreement (NOD) with the 
initial rating and/or the effective date assigned, he/she has 
initiated the appellate process and different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A of the statute.  Id., see also Goodwin v. Peake, 22 
Vet. App. 128, 137 (2008); 38 U.S.C.A. § 5103(A), 7105(d).

Prior to the initial adjudication of the Veteran's claim for 
service connection in June 2007 in this case, the RO sent the 
Veteran a letter, dated in February 2007, which satisfied the 
duty to notify provisions, including how a disability rating 
and effective date would be assigned should service 
connection be granted.  In any event, because the claim for 
service connection was granted, any defect in the content or 
the timing of the notice would be harmless error as to that 
claim.  Dingess, 19 Vet. App. at 491; Goodwin, 22 Vet. App. 
at 137.  

Subsequently, the Veteran submitted an NOD with the initial 
disability rating assigned, triggering the notice obligations 
set forth in sections 7105(d) and 5103A of the statute.  The 
RO then fulfilled these notice obligations by issuing a 
January 2008 statement of the case (SOC).  These documents 
informed the Veteran of the regulations pertinent to his 
appeal, including the applicable rating criteria, advised him 
of the evidence that had been reviewed in connection with his 
appeal, and provided him with reasons for its decision.  
38 U.S.C.A. § 7105(d).  Accordingly, the Board concludes that 
the notice obligations set forth in sections 7105(d) and 
5103A of the statute have been fulfilled in this case.

The Board also concludes that VA's duty to assist has been 
satisfied.  38 U.S.C.A. § 5103A.  The Veteran's available 
service treatment records and VA treatment records dated 
through May 2007 are on file.  In this regard, the Board 
notes that the Veteran's service treatment records appear 
incomplete.  Specifically, the Veteran's separation 
examination is not of record, and although some of his 
service treatment records have been obtained and associated 
with the claims file, a March 2007 response from the National 
Personnel Records Center (NPRC) stated that the Veteran's 
service treatment records were fire related, and that all 
available service treatment records had been mailed. 

The United States Court of Appeals for Veterans Claims 
(Court) has also held that in cases where the Veteran's 
service treatment records were unavailable, through no fault 
of the Veteran, as is the case here, there is a "heightened 
duty" to assist the Veteran in the development of the case.  
See generally McCormick v. Gober, 14 Vet. App. 39, 45-49 
(2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In this case, the Veteran submitted personnel records that he 
had in his possession.  The Veteran has at no time referred 
to records that he wanted VA to obtain or that he felt were 
relevant to the claim that VA has not obtained on his behalf.  
Therefore, based on the foregoing, it is clear that further 
requests for service medical and personnel records for the 
Veteran would be futile.

In addition to obtaining all available medical records, VA 
afforded the Veteran a VA examination in April 2007 to 
evaluate his PTSD.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  In this regard, the 
Board does note the Veteran's attorney's contentions in the 
August 2007 notice of disagreement and the February 2008 VA 
Form 9 that this examination was inadequate.  However, as 
noted below, the Board finds that the VA examination obtained 
in this case is adequate, as it is predicated on a review of 
the claims file and all pertinent evidence of record, and it 
fully addresses the rating criteria that are relevant to 
rating the disability in this case.  Thus, the Board finds 
that there is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals 
the initial rating assigned for a disability when a claim for 
service connection for that disability has been granted, 
evidence contemporaneous with the claim for service 
connection and with the rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an [initial] rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence obtained during the appeal period indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id.

In this case, the Veteran's PTSD is currently evaluated as 50 
percent disabling, pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  Under that Diagnostic Code, a 50 percent 
evaluation is for assignment when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereo-typed speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is contemplated for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence 
of total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each Veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
throughout the appeal period, the Veteran is not entitled to 
an evaluation in excess of 50 percent for his service- 
connected PTSD.  In this regard, the Veteran has not been 
shown to have occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood.

In this case, at the April 2007 VA examination, the Veteran 
was assigned GAF score of 53.  According to DSM-IV, which as 
noted above, VA has adopted pursuant to 38 C.F.R. §§ 4.125 
and 4.130, a GAF score of 51 to 60 indicates moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).

The Board finds that in this case, the clinical evidence more 
closely assesses the Veteran's occupational and social 
impairment around the currently assigned 50 percent rating.  
At the April 2007 VA examination, the Veteran's PTSD symptoms 
included nightmares, intrusive thoughts, hyper-startle 
response, anxiety and avoidant behavior.  Socially, the 
Veteran remained married to his wife of 59 years, stating 
that she was his "life saver" and indicated that they were 
close.  He stated that he spent his time gardening and that 
he used to fish a lot, but almost drowned one day and 
therefore stopped fishing.  He stated that he did visit with 
friends and neighbors.  The examiner noted that the Veteran 
did get nervous easily.  The Veteran stated that he did go to 
large stores but did not enjoy it.  He stated that he often 
waited in his vehicle while his wife shopped.  

Industrially, the Veteran stated that he retired from a job 
in 1988 with the natural gas company after it got bought out.  
He had worked there for 22 years.  He then started a painting 
and roofing company.

Therefore, the Board concludes that the Veteran's overall 
level of disability more nearly approximates that consistent 
with the currently assigned 50 percent rating.  The Veteran's 
GAF score and reported PTSD symptoms at the April 2007 VA 
examination are indicative of moderate impairment.  
Furthermore, at the April 2007 VA examination, the examiner 
stated that the Veteran's symptoms were mild to moderate in 
nature.  Thus, in evaluating all of the evidence of record, 
the Board finds that the Veteran's symptoms more nearly 
approximate moderate social and occupational impairment, or a 
50 percent disability evaluation.

However, throughout the appeal period, neither the symptoms 
nor the GAF score assigned are consistent with a higher 
disability rating.  For example, at the April 2007 VA 
examination, the Veteran was observed to be casually groomed.  
He was fully cooperative and gave no reason to doubt the 
information provided.  Although he did display some anxiety, 
his speech was within normal limits with regard to rate and 
rhythm.  His mood was generally euthymic with some anxiety 
noted.  His affect was appropriate to content.  Thought 
processes and associations were logical and tight.  No 
loosening of associations was noted, nor was any confusion.  
Memory was grossly intact.  He was oriented in all spheres.  
He did not report hallucinations.  No delusional material was 
noted.  His insight and judgment were adequate.  He denied 
suicidal or homicidal ideation.  In addition, the Veteran 
indicated that he visited with friends and neighbors, and 
that he was close to his wife.  Thus, the Veteran is not 
unable to establish and maintain effective relationships.

Accordingly, the Board finds that throughout the appeal 
period, the Veteran has met the requirements for a 50 percent 
schedular rating, but no higher.  In this regard, although 
there is evidence of some difficulty in adapting to stressful 
circumstances, there is insufficient evidence of 
symptomatology that more nearly approximates that which 
warrants the assignment of a 70 percent disability rating.  
In this regard, as was noted above, the Veteran retired from 
his job after 22 years and then started his own business, he 
has a number of friends and is close with his wife.  
Furthermore, the Veteran did not report that he experiences 
any suicidal ideations, obsessional rituals which interfere 
with routine activities, speech that is intermittently 
illogical, obscure or irrelevant, near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively, impaired impulse control, 
spatial orientation, or neglect of personal appearance and 
hygiene.  Furthermore, the Veteran exhibits none of the 
criteria listed for a 100 percent rating.  See 38 C.F.R. 
§ 4.7.

Additionally, the record contains no evidence showing the 
Veteran is entitled to a higher rating at any point on or 
after March 22, 2007; therefore no further staged ratings are 
appropriate.  See Fenderson, supra.  Thus, the Board finds 
that on and after March 22, 2007, a 50 percent evaluation is 
appropriate and that there is no basis for awarding a higher 
evaluation for PTSD.  38 C.F.R. §§ 4.125 and 4.130, 
Diagnostic Code 9411.

Thus, while the criteria for the currently assigned 50 
percent evaluation have been met, the criteria for a higher 
disability or total schedular evaluation for the Veteran's 
service-connected PTSD have not been met for any portion of 
the appeal period.  See Fenderson, supra.  In essence, the 
preponderance of the evidence is against an evaluation in 
excess of 50 percent for PTSD at any point during the instant 
appeal.  Since the evidence is not in equipoise, the 
provisions of 38 U.S.C.A. § 5107(b) regarding resolution of 
reasonable doubt are not applicable to warrant an evaluation 
in excess of 50 percent for any portion of the appeal period.

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
PTSD is so exceptional or unusual as to warrant the 
assignment of a higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2008).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate.  See Thun v. Peake, 22 
Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Veteran has not contended that his service- 
connected PTSD has caused frequent periods of hospitalization 
or marked interference with his employment.  The April 2007 
VA examiner noted that the Veteran was competent for VA 
purposes and was not in need of psychiatric hospitalization.  
Further, the Veteran stated that he retired after 22 years 
and did not indicate that this was due to his PTSD, but 
rather to the company being bought on.  Additionally, and of 
greater import, the Board finds that the rating criteria to 
evaluate PTSD reasonably describes the claimant's disability 
level and symptomatology and he has not argued to the 
contrary.  Therefore, the Veteran's disability picture is 
contemplated by the rating schedule and no extraschedular 
referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).


ORDER

Entitlement to an increased disability rating for service-
connected PTSD, rated as 50 percent disabling on and after 
March 22, 2007 is denied.



REMAND

Reason for Remand: To afford the Veteran a VA examination.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008; 38 C.F.R. § 3.159 (2008).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).

In this case, the Veteran is claiming entitlement to service 
connection for a gastrointestinal disorder, a skin disorder, 
bilateral hearing loss and tinnitus.  With regard to the 
Veteran's gastrointestinal disorder and fungus of both feet 
claims, the Board observes that the Veteran has not been 
afforded a VA examination.  Under McLendon v. Nicholson, 20 
Vet. App. 79 (2006), VA must provide a VA medical examination 
in service connection claims when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service; (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service; and (4) insufficient competent medical evidence on 
file for VA to make a decision on the claim.

In this case, the Veteran's service treatment records note 
that he was treated for diarrhea in January 1944 and that he 
was treated for cramps and had a stool examination in June 
1944.  He was also diagnosed with amebic dysentery.  The 
Veteran stated that before being discharged from service, he 
was given warning that his stomach had shrunk and that he has 
experienced problems with his stomach ever since.  In 
addition, the Veteran has also claimed that his 
gastrointestinal disorder is secondary to his service-
connected PTSD.  However, the RO failed to adjudicate 
secondary service-connection for this claim.  Therefore, the 
Boards finds that a VA examination, to include consideration 
of whether any current gastrointestinal disorder is secondary 
to service-connected PTSD, is warranted prior to further 
appellate consideration of this claim.  

Turning to his claim for a skin disorder, claimed as fungus 
of both feet, the Board notes that the Veteran was treated in 
June 1944 for a foot infection and was treated with foot 
powder.  The Veteran stated that this disorder has 
periodically returned since his time in service.  In addition 
to finding the Veteran's statements credible, the Board notes 
that in Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the Veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  Similarly, in this case, the Board finds that lay 
testimony of a skin rash, such as a fungus of both feet, is 
observable and identifiable by lay people and therefore the 
Veteran's statements about his fungus of both feet is 
competent evidence of a current and chronic disability.  Id.  
Accordingly, the Board finds that a VA examination is 
warranted prior to further appellate consideration of this 
claim.

With regard to the Veteran's bilateral hearing loss and 
tinnitus claims, the Board notes that the Veteran was 
afforded a VA examination in May 2007.  However, the VA 
examiner stated that there were no audiometric data contained 
in the Veteran's claims file, and without such data he could 
not render an opinion about the Veteran's bilateral hearing 
loss without resorting to mere speculation.  He also opined 
that the Veteran's tinnitus did not begin in service because 
the Veteran reported it began in the 1980's. 

Nonetheless, the Veteran is considered competent to relate a 
history of noise exposure during service.  See 38 C.F.R. § 
3.159(a)(2).  Indeed, he has been awarded the Combat Infantry 
Badge, which indicates that he engaged in combat with the 
enemy, and additional evidence submitted verifies the 
Veteran's service as one of Merrill's Marauders.  As such, 
there is satisfactory evidence that the Veteran had noise 
exposure consistent with the circumstances, conditions, or 
hardships of his service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d); Collette v. Brown, 82 F.3d 389 (1996).  However, 
section 1154(b) serves only to relax the evidentiary burden 
to establish the incurrence of a disease or injury in 
service.  It does not provide a substitute for medical-nexus 
evidence.  See Clyburn v. West, 12 Vet. App. 296, 303 (1999).  
Furthermore, an award of service connection must be based on 
reliable competent medical evidence and may not be based on a 
resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102.  Therefore, the Board finds that a 
clarifying medical opinion is necessary for the purpose of 
determining the nature and etiology of any bilateral hearing 
loss that may be present prior to further appellate 
consideration.

Lastly, although the May 2007 VA examiner rendered an opinion 
that the Veteran's tinnitus did not likely begin in the 
service, the Board finds that this issue is inextricably 
intertwined with the issue of entitlement to service 
connection for bilateral hearing loss.  In this regard, 
"high frequency tinnitus usually accompanies [noise-induced] 
hearing loss."  The Merck Manual, Section 7, Ch. 85, Inner 
Ear.  Therefore, if the VA examiner determines that the 
Veteran's bilateral hearing loss is service-connected, the 
examiner should then be requested to render an opinion as to 
whether tinnitus might be secondary to the Veteran's hearing 
loss.  38 C.F.R. § 3.310(a).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be afforded an 
appropriate VA examination for the purpose 
of obtaining an opinion as to whether he 
has a current diagnosis of a 
gastrointestinal disorder, to include acid 
reflux and hiatal hernia, and if so, 
whether this disorder is causally or 
etiologically related to his active 
service, or caused or aggravated by his 
service-connected PTSD.  Any and all 
studies, tests and evaluations deemed 
necessary by the examiners should be 
performed.  After examining the Veteran 
and the claims folder, to include the 
Veteran's contentions and his service 
treatment records, the examiners should be 
asked to provide an opinion as to whether 
it is at least as likely as not that any 
diagnosed gastrointestinal disorder is 
etiologically related to the Veteran's 
active service or caused or aggravated by 
his service-connected PTSD.

In providing the requested opinion, the 
examiner should be advised that the term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  The Veteran should be afforded an 
appropriate VA examination for the purpose 
of obtaining an opinion as to whether he 
has a current diagnosis of a skin 
disorder, to include fungus of both feet, 
and if so, whether this disorder is 
etiologically related to his active 
service.  Any and all studies, tests and 
evaluations deemed necessary by the 
examiners should be performed.  After 
examining the Veteran and the claims 
folder, to include the Veteran's 
contentions and his service treatment 
records, the examiners should be asked to 
provide an opinion as to whether it is at 
least as likely as not that any diagnosed 
skin disorder of the feet is etiologically 
related to the Veteran's active service.

In providing the requested opinion, the 
examiner should be advised that the term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  The Veteran should also be afforded a 
VA audiological examination to determine 
the nature and etiology of his current 
bilateral hearing loss and tinnitus.  Any 
and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file, to include the 
Veteran's DD 214 which confirms his combat 
service.

The VA examiner should then indicate 
whether it is at least as likely as not 
that the Veteran has current bilateral 
hearing loss that is causally or 
etiologically related to noise exposure 
during service.  If so, the examiner 
should then comment on whether the 
Veteran's tinnitus is caused or aggravated 
by his bilateral hearing loss.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file itself, must 
be made available to the examiner for 
review.

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


